              Case 4:21-cv-00548-YGR Document 15-1 Filed 02/05/21 Page 1 of 3




 1   MARK R. CONRAD (CA Bar No. 255667)
     GRACE YANG (CA Bar No. 286635)
 2   CONRAD | METLITZKY | KANE LLP
     Four Embarcadero Center, Suite 1400
 3   San Francisco, CA 94111
     Tel: (415) 343-7100
 4   Fax: (415) 343-7101
     Email: mconrad@conmetkane.com
 5   Email: gyang@conmetkane.com
 6   Attorneys for Defendant TWITTER, INC.
 7

 8                                 UNITED STATES DISTRICT COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10

11   MARIA RUTENBURG, an individual,            CASE NO. 4:21-CV-00548-YGR
12           Plaintiff,
                                                DECLARATION OF GRACE YANG IN
13      v.                                      SUPPORT OF JOINT STIPULATION TO: (1)
                                                SUBMIT STREAMLINED BRIEFING UNDER
14   TWITTER, INC., a Delaware Corporation,     MODIFIED DEADLINES; AND (2) CONTINUE
                                                INITIAL CASE MANAGEMENT
15           Defendant.                         CONFERENCE AND ACCOMPANYING
                                                DEADLINES
16

17

18

19

20

21

22

23

24

25

26

27

28
     CASE NO. 4:21-cv-00548-YGR                                 DECLARATION OF GRACE YANG
                                                             IN SUPPORT OF JOINT STIPULATION
             Case 4:21-cv-00548-YGR Document 15-1 Filed 02/05/21 Page 2 of 3



            I, GRACE YANG, hereby declare as follows:
 1

 2          1.      I am an attorney at the law firm of Conrad | Metlitzky | Kane LLP, and I am licensed to

 3   practice law in the State of California. Along with Mark R. Conrad, I am counsel of record for

 4   Defendant Twitter, Inc. in the above-captioned matter. I have personal knowledge of the facts set forth

 5   in this declaration, and if called upon as a witness, I could and would testify competently as to the

 6   following facts.

 7          2.      Undersigned counsel at Conrad | Metlitzky | Kane LLP were only recently retained to

 8   represent Defendant in this matter.

 9          3.      On February 4, 2021, I met and conferred with Mark L. Javitch, the counsel of record for

10   Plaintiff Maria Rutenburg. We discussed Plaintiff’s intention to renew her motion for a preliminary

11   injunction, as well as Defendant’s intention to file a motion to dismiss.

12          4.      As discussed in the meet-and-confer, Mr. Javitch and I agree that there is substantial

13   overlap between the issues that would be raised by Plaintiff’s renewed motion for a preliminary

14   injunction as well as Defendant’s motion to dismiss. We also agreed that it will promote efficiency and

15   conserve the resources of the Court for the Parties’ respective motions to be briefed simultaneously and

16   to be scheduled for a single hearing before the Court, pursuant to the agreed-upon briefing schedule set

17   forth in the Parties’ joint stipulation dated February 5, 2021.

18          5.      Mr. Javitch and I further agree that it will promote judicial economy to continue the

19   initial case management conference in this case (as well as associated deadlines relating to initial

20   disclosures, conferences under Rule 26(f), and ADR), until after the Court has ruled upon the Parties’

21   respective motions.

22          6.      There have been no previous time modifications in this case, either by stipulation or by

23   court order.

24          7.      If approved, the joint stipulation dated February 5, 2021 would push back the initial case

25   management conference and its accompanying deadlines by four weeks.

26

27

28                                                         2
                                             DECLARATION OF GRACE YANG
                                           IN SUPPORT OF JOINT STIPULATION
             Case 4:21-cv-00548-YGR Document 15-1 Filed 02/05/21 Page 3 of 3




 1         I declare under penalty of perjury under the laws of the United States that the foregoing is true

 2   and correct. Executed this 5th day of February 2021, at Berkeley, California.

 3

 4

 5                                                           Grace Yang
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                       3
                                          DECLARATION OF GRACE YANG
                                        IN SUPPORT OF JOINT STIPULATION
